Citation Nr: 0703999	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1964.  He died in February 2000 and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  The Board first considered this appeal in September 
2003 and remanded it for additional development.  The matter 
is now properly returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death, he was service-
connected for epilepsy, grand mal.  His total disability 
rating at the time of his death was 60 percent.

3.  At no time during the veteran's life did he have a total 
disability rating.

4.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.





CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.312 (2006).

2.  Criteria for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2004, November 2004, and 
January 2006, VA notified the appellant of the information 
and evidence needed to substantiate and complete her claim of 
entitlement to service connection for the cause of the 
veteran's death, including what part of that evidence she was 
to provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as she 
was given specific notice with respect to the elements of a 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the claim was pending at the time the VCAA was 
enacted and even though the appealed AOJ decision was 
rendered shortly after the VCAA was enacted, notice prior to 
that decision was not provided.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and specifically stated that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
appellant was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate her 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her opportunity to give testimony before an RO 
hearing officer and/or the Board even though she declined to 
do so.  The Board notes that the appellant withdrew her 
request for a Board hearing in August 2002 and has requested 
that a decision be rendered on the evidence of record.  Thus, 
it appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the appellant 
does not appear to contend otherwise.  

Further, VA medical opinion is not necessary because, as 
illustrated below, the record lacks evidence that establishes 
the veteran's death was in any way related to service-
connected disability.  See 38 C.F.R. § 3.159(c)(4); see also 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  Therefore, the merits of the claim will be 
addressed.

The appellant contends that the veteran's service-connected 
epilepsy caused his death notwithstanding the fact that it 
was not listed as a precipitating factor on his death 
certificate.  She reports that she found the veteran on the 
couch one morning and he appeared to be sleeping on his 
stomach, that she could not awaken him and he was determined 
to be deceased.  The appellant asserts that she did not 
advise the medical examiners of the veteran's history of 
epilepsy when they came to remove his body from the home, but 
now believes that it is possible that he had a seizure in his 
sleep that caused his death.  In support of her claim, the 
appellant submitted an Internet posting dated in May 1998 in 
which an unrelated individual was seeking information 
regarding epilepsy stopping the heart of a teenager in his 
sleep.

The veteran's medical history reflects that he was treated in 
the two years prior to his death for primarily obstructive 
sleep apnea; he was also treated for cardiac arrhythmia and 
chronic obstructive pulmonary disease.  Treatment records 
show that he was obese, smoked over one pack of cigarettes 
per day, and required the placement of a tracheostomy in 
September 1998 as result of severe obstructive sleep apnea.  
Nowhere in the treatment records was the veteran's epilepsy 
referenced as requiring attention in 1998, 1999 or 2000.

The veteran died as described above in February 2000.  His 
death certificate reflects the cause of death as cardiac 
arrhythmia, chronic obstructive pulmonary disease and sleep 
apnea.  There was no autopsy performed.

Effective in May 1976, the veteran was awarded service-
connection for epilepsy, grand mal, and a 60 percent rating 
was assigned.  At no time during the course of the veteran's 
life was he awarded a total disability rating.  In January 
1999, he did seek entitlement to service connection for 
emphysema, arthritis and sleep apnea as secondary to his 
epilepsy.  The claims were denied, as was a total rating 
based on individual unemployability, in a May 1999 rating 
decision.  The veteran did not appeal the denial of benefits 
sought.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

Following a complete review of the evidence, the Board finds 
no medical records to support the appellant's contention that 
the veteran's epilepsy contributed to his death.  The 
appellant's assertion that the veteran could have experienced 
a seizure during his sleep is mere speculation and not 
corroborated by any evidence.  In fact, the appellant's own 
statements regarding the veteran being situated on the couch 
in such a position so as to appear that he was sleeping do 
not suggest that the veteran experienced a grand mal seizure 
in his sleep.  Therefore, the Board finds that the 
appellant's theory is simply too speculative, particularly in 
light of the medical evidence showing that the veteran had 
severe obstructive sleep apnea and heart problems that were 
not medically associated with his history of epilepsy.  

The Board appreciates the appellant's argument that the 
veteran's heart was weakened by his lengthy history of 
epilepsy.  The medical evidence, however, is clear that the 
veteran had a number of medical problems that were not 
associated with his service-connected epilepsy, including 
heart disease, and that the medical professional who signed 
the death certificate found those disabilities to be the 
causes of death.  Thus, the theory cannot be accepted as 
showing that death was caused by the service-connected 
epilepsy.

The appellant's statement that she believed epilepsy would 
have been included on the death certificate had she mentioned 
it to the medical examiner is also speculative and 
unsupported in the medical evidence.  The Internet posting 
submitted suggests that some people die in their sleep during 
seizures, but this evidence is completely unrelated to this 
veteran.  Consequently, the Board finds that the appellant's 
contention that the veteran's epilepsy caused his death is 
totally unsupported in the medical evidence.  Therefore, the 
Board finds that the service-connected epilepsy was not the 
principal nor a contributory cause of the veteran's death.  

In an effort to ensure that all avenues for a possible award 
of benefits are considered, the Board turns its attention to 
38 U.S.C.A. § 1318 which allows for the payment of benefits 
to the surviving spouse of a deceased veteran who, at the 
time of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).


38 C.F.R. § 20.1106 provides that there will be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled prior to his death, making 
that regulation consistent with 38 C.F.R. § 3.22.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the matter and determined in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) that VA 
could properly construe the language of the statutes in 
question to bar the filing of "hypothetical entitlement" 
claims.  

As noted above, at the time of the veteran's death, he was 
service-connected for epilepsy and had a disability rating of 
60 percent.  At no time during his life did he have a total 
disability rating.  The veteran's claim of entitlement to a 
total rating was denied prior to his death and the claim was 
not appealed.  A hypothetical claim as to whether the claim 
should have been awarded cannot be entertained.

Given the evidence of record, the Board finds that the 
veteran was at no time during his life in receipt of or 
entitled to receive a total rating.  Additionally, criteria 
for entitlement to service connection for the cause of the 
veteran's death are not met.  Therefore, service connection 
for the cause of the veteran's death is denied as well as 
entitlement to compensation under 38 U.S.C.A. § 1318. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


